Citation Nr: 1730232	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-17 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from June 1977 to June 1980 and September 1990 to July 1991 as a material control and accounting specialist, including service in Southwest Asia.  He had additional service in the reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The Veteran's sleep apnea manifested many years after service and is not attributable to any aspect of service. 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  



Duty to Notify

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in June 2009

Duty to Assist

VA has met the duty to assist the Veteran in the development of the claim.  VA made a request for the Veteran to provide any service personnel and treatment documents he may have in July 2006.  The Veteran was subsequently notified that service personnel and treatment records were unavailable in a Memorandum of Unavailability in July 2007.  After that date, at least some of the Veteran's service treatment records and personnel records have been associated with file.  A September 2014 letter from the unit clerk regarding treatment records for the Veteran's second period of service reported that the "medical records pertaining to treatment received during [the Gulf War] are missing . . . none of the clinical evaluations from the medical unit were turned over . . . before we shipped back to the States."  

VA obtained relevant post-service VA and some private treatment records.  VA also attempted to obtain additional private post-service medical documents identified by the Veteran.  Custodian(s) of those records notified VA that these medical records no longer existed.  Alternatively, VA was not able to obtain some private records after two requests.  See 38 C.F.R. § 3.159(c)(1) (stating that "reasonable efforts" include an initial request for the records and at least one follow-up request, if the records are not received; a follow-up request will not be necessary when the response to the initial request indicates that a follow-up request would be futile, such as a response that the records do not exist). 

The Veteran was not afforded a VA examination in conjunction with his claim for sleep apnea, although he has had other examinations noting issues with sleep.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4) (2016).  Under 38 U.S.C. § 5103A(d), VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing that the an event, injury, or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA has not provided the Veteran an examination or medical opinion with regard to the Veteran's claim of entitlement for service connection for sleep apnea. 

A VA examination under the standards of McLendon is not warranted in this case.  As discussed below, there is no probative lay argument or medical evidence that indicates that the Veteran's sleep apnea is related to his periods of active duty.  Since no reasonable possibility exists that a VA examination would aid in substantiating the claim, a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist that the VA could rectify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits. 





Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence of a disease or injury or aggravation of a preexisting condition; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends his sleep apnea is related to service.  As described below, the Veteran was diagnosed with sleep apnea in December 2014, with symptoms of insomnia, morning headaches, "snore arousals," "dry mouth on waking," and unintended sleep (i.e., following asleep unexpectedly).

The Veteran's service treatment records, which are only partial, do not note treatment for issues related to sleep or other symptoms reported above during either period of service.  There is a September 2014 letter from the Veteran's unit clerk during the second period of service (referenced above) stating that the Veteran complained of "illnesses (back, shoulder, neck, wrists)," but nothing regarding issues with sleep or sleep apnea were reported by the unit clerk.  Two Reports of Medical Examination at separation in January 1982 and again May 1991 evaluated the Veteran's "mouth and throat" as "normal" and no other reports of issues with sleep or symptoms that have been associated with the Veteran's sleep apnea.  In Reports of Medical History, also in January 1982 and May 1991, the Veteran denied "frequent trouble sleeping" or "frequent or severe headaches."

There are no mentions of any type of sleep issues in private treatment records after service for a number of years and at least one specific denial of sleep issues.  See, e.g., April 2006 private treatment record ("[Epigastric pain] doesn't wake him up at night once he goes to sleep.").

In June 2009, the Veteran submitted a claim for sleep apnea, among other disabilities.  The Veteran did not submit any information regarding why he believed he had sleep apnea at that time.

An April 2012 Gulf War VA examination reported that the Veteran denied sleep apnea, but did note "sleep disturbances" and "headaches."  However, the examiner recorded that these were "related to chronic pain in [the] back, neck, and knees."  In an April 2012 PTSD VA examination, the Veteran denied difficulty staying asleep,  but reported yelling in sleep and chronic sleep impairment.  He did not mention other issues with sleep.  A February 2014 VA telephone contact encounter note reported that the Veteran had issues "waking 1-2 [times] per month with excessive sweating," and yelling during sleep, but denied headaches.  A March 2014 private treatment note for his back and PTSD also noted no headaches.  

An April 2014 VA treatment note post-referral for nightmares, yelling in sleep, intermediate night sweats, and occasional fever.  He denied night sweats since the prior month, but noted cold chills, "jerking," and "twitching" in his sleep.  The Veteran associated these issues with sarin exposure in the Gulf War and did not give an onset date for "jerking" or "twitching."

An April 2014 VA addendum mental health consultation note reported that the Veteran had:

[D]ifficulty with both sleep onset and maintenance.  He works as a truck driver and acknowledged his job can cause sleep disturbances.  He stated that he averages 5-6 hours of sleep a night and does not maintain a regular bedtime or rising time.  He noted that he awakens 1-2 times a night and that it will take him 30-45 minutes to fall back asleep.  He does take daily naps lasting 1-2 hours when he experiences daytime sleepiness.  [He] also indicated that he does snore but does not report waking up and gasping for air.

(Emphasis added).  The Veteran was diagnosed with "circadian rhythm sleep-wake disorder" and "other unspecified sleep disorder."  The night sweats were reported as of "unclear etiology" and insomnia was attributed to his work as a truck driver.

A May 2014 VA mental health note reported complaints of night sweats since service.  However, these were considered a "component of PTSD from [the] Gulf War."

An October 2014 VA telephone encounter note stated that the Veteran "called to request referral for sleep apnea study because I am told that I snore, I wake myself up [from] sleep and am concerned that I may be stopping breathing during sleep" ).  In December 2014, the Veteran underwent a VA sleep study.  The Veteran has subsequently diagnosed with mild obstructive sleep apnea and soft to moderate snoring.  The Veteran stated that he had not been diagnosed with obstruct sleep apnea before.  His reported associated nighttime symptoms were snoring, snore arousals, dry mouth, morning headaches, and that he "jerks" himself awake.  The Veteran's daytime symptoms were limited to unintended sleep episodes.  The Veteran also was reported to have insomnia.  The VA treatment report noted the Veteran's excessive BMI and weight and suggested weight loss. 

The record indicated that that the Veteran has sleep apnea.  The Veteran first reported sleep apnea in 2009 and was first medically assessed in 2014, with no onset date of symptoms being given by the Veteran at that time.  There are reports in treatment documents prior to December 2014, including mentions of issues with sleep, such as nightmares, yelling in sleep, and night sweats stretching back to service.  See, e.g., April 2014 VA addendum note.  While the Veteran reported in the April 2014 VA treatment note that he "awakening from sleep" starting "in 1991," but the note clearly attributes this to excessive night sweats.  At that time, the Veteran did not report any symptoms later associated with his sleep apnea.  Additionally, the Veteran's nights sweats have been attributed to PTSD and none of the other symptoms of sleep apnea were noted until years after service.  

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability subject or symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is competent to describe his symptoms, such as insomnia, snore arousals, dry mouth, headaches, and unintended sleeping events.  

To the extent the Veteran's claim for service connection for sleep apnea is considered an assertion that his lay observable symptoms started in service, the Veteran is competent to make such a statement.  However, such a statement is not credible, as the Veteran has been inconsistent in his reported with sleep issues with denials of sleep problems or symptoms of sleep apnea for years after service.  Additionally, there are no lay statements from the Veteran or others associating these symptoms (excepting the PTSD-attributed night sweats) to service or for years after.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that the Board may consider the absence of medical complaints or treatment over prolonged periods of time).  In fact, the Veteran was found not to have any of these symptoms in the separation Report of Medical Examination and he himself denied such issues on his Report of Medical History in May 1991.  He also did not report symptoms associated with sleep apnea in medical documents until decades after service.  The Veteran denied sleep apnea in a VA examination even after filing a claim for sleep apnea.  See April 2012 Gulf War VA examination (denying sleep apnea).

The Veteran has consistently associated his night sweats with his service and for a number of years after service.  However, night sweats have not been clearly associated with his sleep apnea, the Veteran denied other symptoms noted to be associated with his sleep apnea, and the Veteran's night sweats have been associated with other issues (since service connected), such as PTSD.  

Given the above, the Veteran's lay statements regarding the etiology of his sleep apnea are not credible and are entitled to no probative weight.  There is no lay or medicals statement alleging otherwise.  Therefore, the claim must be denied.

For the above reasons, the preponderance of evidence is against a finding of service connection for sleep apnea.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for sleep apnea is denied.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


